Citation Nr: 1524050	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  The Veteran died in January 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The appellant testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that, during her June 2014 hearing before the Board, the appellant submitted additional evidence without a waiver of RO consideration, and stated that she did not wish to waive RO consideration of the evidence submitted.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence received and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

The appellant contends that service connection for the cause of the Veteran's death is warranted in this case.  The Veteran's death certificate lists ischemic heart disease as the primary cause of death, and appellant alleges that the Veteran served in Vietnam for 13 months.  Ischemic heart disease may be subject to presumptive service connection if the allegations of herbicide exposure in Vietnam were to be confirmed.  38 C.F.R. § 3.309(e) (2014).  The Veteran's DD214 does not verify service in Vietnam, and an April 2012 response from the National Personnel Records Center states that there was "no evidence in this veteran's file to substantiate any service in the Republic of Vietnam."  Nevertheless, the Veteran's service personnel records have not been considered in deciding whether he had service in Vietnam for purposes of determining exposure to Agent Orange during military service.  The Board believes that these records should be considered in making a determination as to whether the Veteran served in Vietnam during his active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center, or any other appropriate agency, as necessary to obtain the Veteran's service personnel records.  Any records that are received should be associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.

2.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file, including the evidence received since the December 2013 statement of the case.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant, and afford the appellant an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




